THE THIRTEENTH COURT OF APPEALS

                                     13-19-00008-CV


                   In the Interest of C.D L.R., C.D.L R., E.M., Children


                                  On appeal from the
                  County Court at Law No. 5 of Nueces County, Texas
                         Trial Cause No. 2016-FAM-62115-5


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case REMANDED for further proceedings consistent with its opinion.         Costs of the

appeal are adjudged appellee and it is ordered to pay all costs of the appeal from which

it is not exempt by statute.

       We further order this decision certified below for observance.

June 26, 2019